Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/870,818 filed on 7/8/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 12-16 that amended claim 1 integrates the abstract idea into a practical application because it is analogous to eligible claim 1 of Example 37. Examiner respectfully disagrees. In Example 37, the claim is directed to a method using a graphical user interface, reciting 
A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: 
	receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; 
	determining, by a processor, the amount of use of each icon over a predetermined period of time; and 
	automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. 
The claim above recites the additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The additional elements are not merely invoked as a tool to receive an input and display an output but rather, recite a specific manner of automatically displaying icons to the user based on usage that is determined by the processor determining the amount of use of each icon.
	In claim 1 of the present invention, the method as claimed describes, in very general technical terms, comparison ranking. The additional elements in claim 1 of the present invention are a processor, a non-transitory memory, receiving, from a user interface of an application, a search request for the data object, and provide an updated user interface. Each of the additional elements are recited at a high level of generality, i.e., a generic processor extracting data stored in a generic memory and a generic user interface receiving user input and providing an updated output. These generic limitations are no more than mere instructions to apply the exception using generic computer components and do not integrate the abstract idea into a practical application. The claim provides no additional structural details that would distinguish any device required to be employed to practice the claimed subject matter as claimed, such as the recited processor, non-transitory memory, and a user interface from its generic counterparts.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, apparatus and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a process (reciting a “method”). Claims 8-14 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting at an apparatus … extracting a plurality of pairwise comparisons between transaction objects from a data set stored …, the data set comprising one or more transaction histories of one or more users' transactions with transaction objects over time; from the stored data set, determining a plurality of user groups, wherein each user group of the plurality of user groups is associated with a common level feature among a set of transaction objects; for each transaction object, determining a present height associated with the transaction object based on the extracted plurality of pairwise comparisons; generating, based on a comparison of present heights of transaction objects associated with the common level feature, a data object comprising a ranking of transaction objects for a user group of the plurality of user groups; receiving, from … an application, a search request for the data object; and responsive to receiving the search request, providing the data object to the application to provide an updated … comprising the transaction objects displayed according to the ranking of transaction objects for the user group of the plurality of user groups (example Claim 1). The claims are considered abstract because these steps recite organizing human activity like mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The claimed features above, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “apparatus comprising a processor and a non-transitory memory” language, the claim encompasses a user generating a ranking of transaction objects in his/her mind.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor and a non-transitory memory, a user interface) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps “determining” a plurality of user groups, “determining” a present height associated with the transaction object, “generating” a data object, and “providing” the data object to the application (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10678800 B2; US 20160275168 A1; Wang et al, Inference-Based Similarity Search in Randomized Montgomery Domains for Privacy-Preserving Biometric Identification, 2017; Kim et al, Characterizing Queries in Different Search Tasks, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624